Case 2:18-ml-02814-AB-FFM Document 199-38 Filed 02/26/19 Page 1 of 2 Page ID
                                 #:6596




                EXHIBIT 62
                                                                                                                       EXHIBIT 62-1
                Case 2:18-ml-02814-AB-FFM Document 199-38 Filed 02/26/19 Page 2 of 2 Page ID
                                                 #:6597

             From:              Nichols, Gary (G.S.) <gnichol4@ford.com>
             Sent:              Thursday, January 22, 2015 7:31 AM
             To:                Cannon, Jeremiah (J.)<jcannon3@ford.com>; McClain, Shawn (S.M.)
                                <smcclail@ford.com>; Kwasniewicz, Chris (C.L.)<ckwasnie@ford.com>
             Subject:           RE: 40/80 ready to ship out?


            The bad news is that you'll forever be known as a liar in the great state of Texas. The potential good news is that
            Florida may let you back in by spring break 2016.


            From: Cannon, Jeremiah (J.)
            Sent: Wednesday, January 21, 2015 8:40 AM
            To: Nichols, Gary (G.S.); McClain, Shawn (S.M.); Kwasniewicz, Chris (C.L.)
            Subject: 40/80 ready to ship out?

            Guys we have a group of Texas Mechanics that I visited ( at the direction of your bosses) last year and I told
            them we were working on a new material - Code named * Smoothasbabydupa*

            I also said it should be on test until end of January

            I don't need another state in the lower 48 that I can't go to without looking over my shoulder .... ( after high
            school spring break, FLA politely asked me to take my beer pong equipment and leave the state)

            Gary please tell me clutch is on track and shudder has been eliminated for good - no more kicking the can down
            the road & no more excuses "it's the leak- its negative damped-it's the coefficient-tech used too much
            grease* .... Don't sugar coat it

            Maybe we need to set up a one/one with LuK and make all of their company cars be focus's



            Jeremiah Cannon
            Ford Automatic Transmission
            Service Engineering
            313-805-8905
            W311F




Produced by Ford Subject to Protective Order in Brenes v. Ford                                                                 VGS7-0121405
